Exhibit 10.1

Supplemental Executive Retirement Plan

of The Babcock & Wilcox Company

As Amended and Restated December 8, 2010

ARTICLE I

Purpose

1.1 Purpose of Plan. The purpose of this Supplemental Executive Retirement Plan
of The Babcock & Wilcox Company (the “Plan”) is to advance the interests of The
Babcock & Wilcox Company, its subsidiaries and affiliates by providing certain
deferred compensation opportunities for directors and officers as well as
retirement benefits for officers that will attract and retain highly qualified
directors and key employees accountable for the successful conduct of its
business.

1.2 ERISA Status. The Plan is governed by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). It has been designed to qualify for
certain exemptions under Title I of ERISA that apply to plans that are unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees. The Plan is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and regulations and rulings issued thereunder, to the extent
applicable.

1.3 Effective Date. The original effective date of this Plan was July 30, 2010.
The Plan is amended and restated effective December 8, 2010 (the “Effective
Date”).

ARTICLE II

Definitions and Construction

Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

 

  2.1 Account. Collectively, means the Participant’s Company Account and the
Participant’s Deferral Account.

 

  2.2

Account Value. At any given time, the sum of all amounts credited to the
Participant’s Account, adjusted for any income, gain or loss and any payments
attributable to such account. The opening Account Value on the Effective Date of
a Participant who was a participant in the McDermott International, Inc. New
Supplemental Executive Retirement Plan (the



--------------------------------------------------------------------------------

 

“MII SERP”) on the day before the Effective Date (a “MII SERP Participant”)
shall be equal to his account value in the MII SERP determined as of the close
of business on the last business day immediately preceding the Effective Date.

 

  2.3 Beneficiary. Each person designated by a Participant, on a form provided
by the Company for this purpose, to receive the Participant’s distribution under
Article VI in the event of the Participant’s death prior to receiving complete
payment of his Account. In order to be effective under this Plan, any form
designating a Beneficiary must be delivered to the Committee before the
Participant’s death. In the absence of such an effective designation of a
Beneficiary, “Beneficiary” means the Participant’s spouse, or if there is no
spouse on the date of the Participant’s death, the Participant’s estate, or
heirs at law if there is no administration of the Participant’s estate.

 

  2.4 Board. The Board of Directors of The Babcock & Wilcox Company or the board
of directors of a company that is a successor to the Company.

 

  2.5 Bonus. Any bonus paid to a Participant under any plan, policy or program
of the Company providing for the payment of annual bonuses to employees or any
extraordinary payment paid to a Participant if such payment is designated by the
Committee to be a Bonus for purposes of this Plan. Bonus shall not include any
compensation under the 2010 Long-Term Incentive Plan of The Babcock & Wilcox
Company and any successor plan thereto.

 

  2.6 Cause. Cause means:

 

  (a) the willful and continued failure of a Participant to perform
substantially his duties with the Company (occasioned by reason other than
physical or mental illness or disability) after a written demand for substantial
performance is delivered to such Participant by the Committee or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Committee or the Chief Executive Officer believes that such
Participant has not substantially performed his duties, after which such
Participant shall have thirty (30) days to defend or remedy such failure to
substantially perform his duties;

 

  (b)

the willful engaging by a Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or

 

2



--------------------------------------------------------------------------------

 

  (c) the conviction of a Participant with no further possibility of appeal or,
or plea of nolo contendere by such Participant to, any felony or crime of
falsehood.

The cessation of employment of a Participant in connection with circumstances
described in subparagraph (a) and (b) above shall not be deemed to be for
“Cause” unless and until there shall have been delivered to such Participant a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Committee at a meeting of
such Committee called and held for such purpose (after reasonable notice is
provided to the Participant and the Participant is given an opportunity to be
heard before the Committee), finding that, in the good faith opinion of the
Committee, the Participant is guilty of the conduct described in subparagraph
(a) or (b) above, and specifying the particulars thereof in detail.

2.7 Change in Control. A Change in Control will be deemed to have occurred for
purposes of this Plan on the occurrence of any of the following:

 

  (a) 30% Ownership Change: Any Person, other than an ERISA-regulated pension
plan established by the Company, makes an acquisition of Outstanding Voting
Stock and is, immediately thereafter, the beneficial owner of 30% or more of the
then Outstanding Voting Stock, unless such acquisition is made directly from the
Company in a transaction approved by a majority of the Incumbent Directors; or
any group is formed that is the beneficial owner of 30% or more of the
Outstanding Voting Stock (other than a group formation for the purpose of making
an acquisition directly from the Company and approved (prior to such group
formation) by a majority of the Incumbent Directors); or

 

  (b) Board Majority Change: Individuals who are Incumbent Directors cease for
any reason to constitute a majority of the members of the Board; or

 

  (c)

Major Mergers and Acquisitions: Consummation of a Business Combination unless,
immediately following such Business Combination, (i) all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Voting Stock immediately before such Business Combination beneficially own,
directly or indirectly, more than 51% of the then outstanding shares of voting
stock of the parent corporation resulting from such Business Combination in
substantially the same relative proportions as their ownership, immediately
before such Business Combination, of the Outstanding Voting Stock, (ii) if the
Business Combination involves the issuance or payment by the Company of
consideration to another entity or its shareholders, the total fair market value
of such consideration plus the principal amount of the consolidated long-term
debt of the entity or business being acquired (in each case, determined as of
the date of consummation of such Business Combination by a majority of the
Incumbent Directors) does not exceed 50% of the sum

 

3



--------------------------------------------------------------------------------

 

of the fair market value of the Outstanding Voting Stock plus the principal
amount of the Company’s consolidated long-term debt (in each case, determined
immediately before such consummation by a majority of the Incumbent Directors),
(iii) no Person (other than any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of the then
outstanding shares of voting stock of the parent corporation resulting from such
Business Combination and (iv) a majority of the members of the board of
directors of the parent corporation resulting from such Business Combination
were Incumbent Directors of the Company immediately before consummation of such
Business Combination; or

 

  (d) Major Asset Dispositions: Consummation of a Major Asset Disposition
unless, immediately following such Major Asset Disposition, (i) individuals and
entities that were beneficial owners of the Outstanding Voting Stock immediately
before such Major Asset Disposition beneficially own, directly or indirectly,
more than 70% of the then outstanding shares of voting stock of the Company (if
it continues to exist) and of the entity that acquires the largest portion of
such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) and (ii) a majority of the members of the
Board (if it continues to exist) and of the entity that acquires the largest
portion of such assets (or the entity, if any, that owns a majority of the
outstanding voting stock of such acquiring entity) were Incumbent Directors of
the Company immediately before consummation of such Major Asset Disposition.

For purposes of this definition of “Change in Control”,

 

  (1) “Person” means an individual, entity or group;

 

  (2) “group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;

 

  (3) “beneficial owner” is used as it is defined for purposes of Rule 13d-3
under the Exchange Act;

 

  (4) “Outstanding Voting Stock” means outstanding voting securities of the
Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) is determined based on the combined voting power of such
securities;

 

  (5)

“Incumbent Director” means a director of the Company (x) who was a director of
the Company on the effective date of this Agreement or (y) who becomes a
director after such date and whose election, or nomination for election by the
Company’s

 

4



--------------------------------------------------------------------------------

 

shareholders, was approved by a vote of a majority of the Incumbent Directors at
the time of such election or nomination, except that any such director will not
be deemed an Incumbent Director if his or her initial assumption of office
occurs as a result of an actual or threatened election contest or other actual
or threatened solicitation of proxies by or on behalf of a Person other than the
Board;

 

  (6) “election contest” is used as it is defined for purposes of Rule 14a-11
under the Exchange Act;

 

  (7) “Business Combination” means

 

  (x) a merger or consolidation involving the Company or its stock or

 

  (y) an acquisition by the Company, directly or through one or more
subsidiaries, of another entity or its stock or assets;

 

  (8) “parent corporation resulting from a Business Combination” means the
Company if its stock is not acquired or converted in the Business Combination
and otherwise means the entity which as a result of such Business Combination
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries; and

 

  (9) “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 70% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company will be based on fair market
value, as determined by a majority of the Incumbent Directors.

However, in no event shall a Change in Control be deemed to have occurred under
this Plan with respect to a Participant if the Participant is part of a
purchasing group which consummates a transaction resulting in a Change in
Control. A Participant shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if the Participant is an equity participant in the
purchasing company or group (except for: (i) passive ownership of less than
three percent (3%) of the stock of the purchasing company; or (ii) ownership of
equity participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing directors).

 

  2.8 Code. The Internal Revenue Code of 1986, as amended.

 

5



--------------------------------------------------------------------------------

 

  2.9 Committee. The Compensation Committee of the Board, or such other
administrative committee that is appointed by the Board to administer the Plan.

 

  2.10 Company. The Babcock & Wilcox Company and except where the context
clearly indicates otherwise, shall include the Company’s subsidiaries and
affiliates, as well as any successor to any such entities.

 

  2.11 Company Account. The notional account maintained by the Committee
reflecting each Participant’s Company Contributions, together with any income,
gain or loss and any payments attributable to such account.

 

  2.12 Company Contribution. The total contributions credited to a Participant’s
Company Account for each Plan Year pursuant to the provisions of Section 4.1 or
4.2.

 

  2.13 Compensation. In the case of Participants who are Eligible Employees, the
salary, wages and other cash remuneration received by a Participant during any
Plan Year or in respect of employment with the Company, including any
contributions made to a plan described in Sections 125, 132(f) or 401(k) of the
Code pursuant to a salary reduction agreement entered into between a Participant
and the Company and Bonuses, and amounts, if any, deferred by the Participant
under this Plan, but excluding cash payments under the Company’s 2010 Long-Term
Incentive Plan and any successor plan thereto and other additional remuneration
in any form. In the case of a Participant who is a Director and not an employee
of the Company, the annual retainer and fees received by the Participant during
any Plan Year.

 

  2.14 Deemed Investments. With respect to any Account, the hypothetical
investment options with respect to which such Account is deemed to be invested
in for purposes of determining the value of such Account under this Plan, as
selected from time to time by the Committee in its discretion.

 

  2.15 Deferral Account. The notional account maintained by the Committee
reflecting each Participant’s Deferral Contributions, together with any income,
gain or loss and any payments attributable to such amount.

 

  2.16 Deferral Contribution. The Compensation deferred by a Participant
pursuant to Section 4.3 and credited to a Participant’s Deferral Account
pursuant to Section 4.3.

 

  2.17 Director. Any individual who is a member of the Board; provided, however,
that any member of the Board who is employed by the Company shall be considered
an Eligible Employee under the Plan and not a Director (except for purposes of
Section 2.6).

 

6



--------------------------------------------------------------------------------

 

  2.18 Disabled. A Participant will be considered Disabled if the Committee
determines in its sole discretion that the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.

 

  2.19 Eligible Employee. The Company’s CEO and any officers of the Company and
its subsidiaries and affiliates.

 

  2.20 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

  2.21 Exchange Act. The Securities Exchange Act of 1934, as amended.

 

  2.22 Participant. An Eligible Employee who has been selected by the Committee
as a Participant in the Plan or a Director until such Eligible Employee or
Director ceases to be a Participant in accordance with Article III of the Plan.

 

  2.23 Plan Year. The twelve-consecutive month period commencing January 1 of
each year.

 

  2.24 Retirement. Retirement means, in the case of an employee of the Company,
Separation from Service with the Company on or after the first day of the
calendar month coincident with or following the Participant’s attainment of the
age of 65.

 

  2.25 Separation from Service. If the Participant is an employee of the
Company, a Separation from Service occurs on the date such Participant dies,
retires or otherwise has a termination of employment with the Company. A
termination of employment occurs on the date after which the Participant and the
Company reasonably anticipate that no further services will be performed by the
Participant or that the level of bona fide services reasonably anticipated to be
performed after such date will permanently decrease to 49% or less of the
average level of bona fide services provided in the immediately preceding
thirty-six months.

If the Participant is a Director who is not an employee of the Company, a
Separation from Service occurs on the date such Participant ceases to be a
Director, provided that as of such date the Participant and the Company
reasonably anticipate that no further services will be performed by the
Participant or that the level of bona fide services reasonably anticipated to be
performed after such date will permanently decrease to 49% or less of the
average level of bona fide services provided in the immediately preceding
thirty-six months.

 

7



--------------------------------------------------------------------------------

 

  2.26 Specified Person. Specified Person shall have the meaning set forth in
Code Section 409A(a)(2)(B)(i) and regulations and ruling promulgated thereunder.

 

  2.27 Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in Section 409A of the Code); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Whether a
Participant is faced with an Unforeseeable Emergency is to be determined by the
Committee in its sole discretion, based on the relevant facts and circumstances
of each case. In any case, a distribution on account of Unforeseeable Emergency
may not exceed the amount necessary to relieve the emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent that the emergency may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of deferrals under the
Plan.

 

  2.28 Vested Account. The sum of the Participant’s vested Company Account and
the Participant’s Deferral Account.

 

  2.29 Vested Percentage. The percentage as to which a Participant is vested in
his or her Company Account as determined under Sections 5.4 and 5.5.

 

  2.30 Years of Participation. The sum of whole Plan Years of participation in
the Plan as an active employee in continuous employment or as a Director in
continuous service, excluding fractional years. With respect to Eligible
Employees who became Participants as of July 30, 2010 and were participants in
the MII SERP on June 29, 2010, Years of Participation in the Plan shall be
determined by including periods of participation in the MII SERP as an active
employee.

 

8



--------------------------------------------------------------------------------

ARTICLE III

Participation

The Committee, in its sole discretion, shall select and notify in writing those
Eligible Employees of the Company who shall participate in the Plan or a portion
thereof. An Eligible Employee who has been selected by the Committee as a
Participant shall begin participation in the Plan effective on the date
specified by the Committee. Each Director shall begin participation in the Plan
on the Effective Date or the date he becomes a Director, whichever is later.
Participation shall continue until (a) the Participant’s Separation from
Service, or (b) if the Participant is an employee of the Company, the date the
Committee notifies him that he is no longer eligible to participate in the Plan,
if earlier. A Participant who ceases to participate in the Plan pursuant to
Clause (b) of the preceding sentence shall be treated as if he had terminated
employment with the Company but (i) his benefit, if any, payable upon Separation
from Service shall not be payable until after his actual Separation from
Service, and (ii) his Vested Account shall be adjusted as provided in Article V.
An Eligible Employee who is rehired by the Company following his Separation from
Service shall become a Participant only if such Eligible Employee is again
selected to participate in the Plan by the Committee. A Director who again
becomes a member of the Board following his Separation from Service shall
automatically resume participation in the Plan on the first day of the following
Plan Year.

ARTICLE IV

Contributions

4.1 Annual Company Contribution. As of the first day of each Plan Year, the
Company shall declare a contribution percentage, which may be zero, for the
Company Account of each Participant who is an Eligible Employee. The
contribution percentage declared for a Participant may, but need not be, the
same as the contribution percentage declared for other Participants. Company
Contributions shall be credited as a bookkeeping entry as of the first day of
the Plan Year or at other such times as determined by the Committee to each
Participant’s Company Account, in an amount equal to the contribution percentage
declared for the Participant multiplied by the Participant’s Compensation
received during the prior Plan Year.

4.2 Discretionary Company Contribution. The Committee may in its sole discretion
at any time make an extraordinary contribution to the Company Account of any
Participant.

4.3 Participant Deferrals. For any Plan Year, the Committee may, in its sole
discretion, allow a Participant to elect to defer the payment by the Company of
any whole percentage (or dollar amount) of his annual base salary, retainers and
fees that would otherwise be paid during such Plan Year and/or of any whole
percentage (or dollar

 

9



--------------------------------------------------------------------------------

amount) of any Bonus earned during such Plan Year, and instead have such amounts
credited as a bookkeeping entry to his Deferral Account. The Compensation
otherwise payable to a Participant shall be reduced by the amount the
Participant elected to have contributed to the Participant’s Deferral Account,
which shall be a Deferral Contribution.

4.4 Participant Elections. Unless a different time is established by the
Committee for a particular deferral election, prior to the first day of each
Plan Year, each Participant shall file a written election with the Committee
specifying (i) the type(s) and amount(s) of Compensation that he wishes to defer
pursuant to Section 4.3, if Deferral Contributions are permitted by the
Committee for the relevant Plan Year, (ii) the payment date or payment
commencement date pertaining to the portion of his Vested Account that is
attributable to contributions made in the relevant Plan Year, and (iii) the form
of payment of the portion of his Vested Account that is attributable to
contributions made in the relevant Plan Year. Such election with respect to any
Plan Year must be filed with the Committee no later than the last day of the
immediately preceding Plan Year; provided however, that an election made by a
new Participant who is first eligible to participate in the Plan may be made no
later than the 30th day following the date on which he is initially eligible to
participate in the Plan but only with respect to Compensation earned after the
effective date of such election. If Deferral Contributions are permitted, (a) a
Participant who is an Eligible Employee may elect to defer up to 50% of his
annual salary and/or up to 100% of any Bonus earned in any Plan Year, and (b) a
Director may elect to defer up to 100% of his annual retainer and fees earned in
any Plan Year.

Except as set forth in Section 6.3, a Participant shall not be permitted to
change his election with respect to the timing or form of payment and any
election made hereunder shall not apply with respect to prior Plan Years.
Failure to make a timely Deferral Contribution election will result in no
Deferral Contributions for the relevant Plan Year. If a Participant fails to
make a timely election specifying time and form of payment, payment of the
portion of the Participant’s Vested Account that is attributable to
contributions made in the relevant Plan Year shall be paid in accordance with
Section 6.4.

Participant elections made with respect to the portion of a Participant’s
Account attributable to contributions to the MII SERP prior to the Effective
Date shall continue in full force and effect.

4.5 Suspension of Deferral Contributions. Except as provided below, an election
to make Deferral Contributions in a Plan Year shall be irrevocable on the last
day of the immediately preceding Plan Year. To the extent expressly permitted
under Code Section 409A and regulations and rulings issued thereunder, a
Participant’s deferral election shall be suspended during any unpaid leave of
absence granted in accordance with Company policies; provided, however that such
deferral election shall become fully operative as of the first day of the
payroll period commencing coincident with or next following the Participant’s
return to active employment following termination of the approved unpaid leave
in the Plan Year to which the Participant’s deferral pertains. In the event of
an Unforeseeable Emergency, a Participant shall suspend deferrals in order to
relieve the emergency, provided that the deferrals must be suspended for the
entire

 

10



--------------------------------------------------------------------------------

remainder of the applicable Plan Year. In the event of a Disability, the
Participant may suspend deferrals by the later of the end of the taxable year of
the Company in which the Disability arises, or the 15th of the third month
following the date that the Disability arises.

ARTICLE V

Accounts

5.1 Company Accounts. The Committee shall establish and maintain an individual
bookkeeping account for each Participant, which shall be the Participant’s
Company Account. A separate “Company Sub Account” may be maintained for each
Participant for each Plan Year in respect of which Company Contributions are
credited under the Plan for the benefit of the Participant. The Committee shall
credit the amount of each Company Contribution made on behalf of a Participant
to such Participant’s Company Account pursuant to Section 4.1 and 4.2. The
Committee shall further debit and/or credit the Participant’s Company Account
with any income, gain or loss based upon the performance of the Deemed
Investments selected by the participant and any payments attributable to such
account on a daily basis, or at such other times as it shall determine
appropriate. The sole purpose of the Participant’s Company Account is to record
and reflect the Company’s Plan obligations related to Company Contributions to
each Participant under the Plan. The Company shall not be required to segregate
any of its assets with respect to Plan obligations nor shall any provision of
the Plan be construed as constituting such segregation.

5.2 Deferral Accounts. The Committee shall establish and maintain an individual
bookkeeping account for each Participant, which shall be the Participant’s
Deferral Account. A separate “Deferral Sub Account” may be maintained for each
Participant for each Plan Year in respect of which Deferral Contributions are
credited under the Plan for the benefit of the Participant. The Committee shall
credit the amount of each Deferral Contribution made on behalf of a Participant
to such Participant’s Deferral Account as soon as administratively feasible
following the applicable deferral. The Committee shall further debit and/or
credit the Participant’s Deferral Account with any income, gain or loss based
upon the performance of the Deemed Investments selected by the Participant and
any payments attributable to such Account on a daily basis, or at such other
times as it shall determine appropriate. The sole purpose of the Participant’s
Deferral Account is to record and reflect the Company’s Plan obligations related
to Deferral Contributions of each Participant under the Plan. The Company shall
not be required to segregate any of its assets with respect to Plan obligations,
nor shall any provision of the Plan be construed as constituting such
segregation.

5.3 Hypothetical Accruals to the Account. In accordance with procedures
established by the Committee and subject to this Section 5.3, each Participant
may designate the Deemed Investments with respect to which his or her Account
shall be deemed to be invested. If a Participant fails to make a proper
designation, then his

 

11



--------------------------------------------------------------------------------

Account shall be deemed to be invested in the Deemed Investments designated by
the Committee in its sole discretion. A Participant may change such designation
with respect to future Company and Deferral Contributions, as well as amounts,
already credited to his Account in accordance with procedures established by the
Committee. A copy of any available prospectus or other disclosure materials for
each of the Deemed Investments shall be made available to each Participant upon
request. The Committee shall determine from time to time each of the Deemed
Investments made available under the Plan and may change any such determinations
at any time. Nothing herein shall obligate the Company to invest any part of its
assets in any of the investment vehicles serving as the Deemed Investments.

5.4 Vesting of Company Account. A Participant’s vested percentage with respect
to the Participant’s Company Account, adjusted by any income, gain or loss and
any payments attributable thereto, shall be the lesser of i) twenty percent
times the Participant’s Years of Participation, and ii) 100%. Except as provided
in Section 5.5, upon Separation from Service or cessation of Plan participation,
whichever is earlier, a Participant shall forfeit all amounts credited to his
Account other than his Vested Account value determined as of the close of
business coincident with or next following the date of such Separation from
Service or cessation of Plan participation, as applicable, provided, however,
that amounts not so forfeited shall continue to be debited and credited in
accordance with Section 5.3 from and after Separation from Service.

5.5 Accelerated Vesting. The vesting provisions in Section 5.4 notwithstanding,
each Participant shall have a Vested Percentage of 100% for his entire Account
upon the soonest of the following to occur during the Participant’s employment
with the Company: (i) the date of Separation from Service as a result of the
Participant’s death or disability or termination by the Company for any reason
other than Cause, (ii) the Participant’s Disability, (iii) the Participant’s
Retirement (if the Participant is not a Director), (iv) the date a Change in
Control occurs, or (v) under such other circumstances as the Committee may
determine in its sole discretion. Each Participant who was a participant in the
MII SERP on December 31, 2008 shall have a vested percentage of 100% with
respect to amounts allocated to his Account that are attributable to amounts
allocated to his MII SERP Account as of December 31, 2008 and future gains and
losses thereon.

5.6 Vesting of Deferral Account. A Participant’s Vested Percentage with regard
to his Deferral Account shall at all times be 100%.

5.7 Nature and Source of Payments. The obligation to make distributions under
this Plan with respect to each Participant and any Beneficiary in accordance
with the terms of this Plan shall constitute a liability of the entity within
the Company which employed the Participant or for whom the Participant rendered
services when the obligation was accrued, and no other entity shall have such
obligation and any failure by a particular entity to live up to its obligation
under this Plan shall have no effect on any other entity. All distributions
payable hereunder shall be made from the general assets of the Company, and
nothing herein shall be deemed to create a trust of any kind between

 

12



--------------------------------------------------------------------------------

the Company and any Participant or other person. No special or separate fund
shall be established nor shall any other segregation of assets be made to assure
that distributions will be made under this Plan. No Participant or Beneficiary
shall have any interest in any particular asset of the Company by virtue of the
existence of this Plan. Each Participant and Beneficiary shall, with respect to
his rights and benefits under this Plan (including Accounts), be an unsecured
general creditor of the Company.

5.8 Statements to Participants. Periodically as determined by the Committee, but
not less frequently than annually, the Committee shall transmit to each
Participant a written statement regarding the Participant’s Account for the
period beginning on the date following the effective date of the preceding
statement and ending on the effective date of the current statement.

ARTICLE VI

Payment of Benefits

6.1 Occasions for Distributions. The Company shall distribute a Participant’s
Vested Account following the events and in the manner set forth in this Article
VI. A Participant’s Vested Account shall be debited in the amount of any
distribution made from the Account as of the date of the distribution. The
occasions for distributions shall be (i) the Participant’s Separation From
Service, including upon Retirement (if the Participant is not a Director) or
death, (ii) Disability, (iii) the occurrence of an Unforeseeable Emergency, or
(iv) the completion of fixed period of deferral.

6.2 Distribution Elections. A Participant shall elect the time and form of
payment of his Vested Account in the manner set forth in Section 4.4. A
Participant who fails to timely file a distribution election for a Plan Year
shall be deemed to have elected to receive the portion of his Vested Account
attributable to the relevant Plan Year in a single lump sum payment within 30
days after his Separation from Service, or on the first day of the seventh month
following his Separation from Service if he is a Specified Person as of the date
of the Separation from Service. If a Participant’s Vested Account is less than
$50,000, it will be distributed in a single lump sum distribution irrespective
of any election to the contrary.

6.3 Change of Former Timing of Payments. A Participant may make a subsequent
election no later than twelve months prior to the date that he would be eligible
to receive a distribution under the Plan, to change the timing and form of
payment of the distribution; provided, however, that the payment, or first
payment in the case of a series of payments, under the subsequent election shall
be deferred to a date that is at least five (5) years after the date the
Participant would have been eligible to receive, or begin receiving, the
distribution under the prior election. To be effective, any such election must
be in writing timely and received by the Committee, and cannot be effective for
at least twelve months after the date on which the election is made. The
requirement in this Section 6.3 that the first payment with respect to which any
election thereunder applies

 

13



--------------------------------------------------------------------------------

must be deferred for at least five (5) years shall not apply to a payment on
account of the Participant’s death, Disability or in the event of an
Unforeseeable Emergency. Notwithstanding the provisions of this Section 6.3, for
subsequent distribution elections made in 2008 only, the five year delay shall
not be applicable, so long as the distribution is not payable in 2008 under the
prior election, and the subsequent election does not schedule the distribution
until after December 31, 2008.

6.4 Distribution on Account of Separation from Service or Disability. Subject to
Section 6.8, upon a Participant’s Disability or Separation from Service, the
Company shall distribute, or begin distributing, to the Participant (or the
Participant’s Beneficiary) the Participant’s Vested Account. Such
distribution(s) shall be in the form specified on the distribution election
form(s) filed with the Committee that covers the relevant Vested Account.

6.5 Continuation of Hypothetical Accruals to the Vested Account After
Commencement of Distributions. If any Vested Account of a Participant is to be
distributed in a form other than a lump sum, then such Vested Account shall
continue to be adjusted for hypothetical income, gain or loss and any payment or
distributions attributable to the Vested Account as described in Section 5.1,
and 5.2, until the entire Vested Account has been distributed.

6.6 Unforeseeable Emergency Distribution. In the event that the Committee, upon
the written request of a Participant, determines in its sole discretion that
such Participant has incurred an Unforeseeable Emergency, as defined in
Section 2.27, such Participant may be entitled to receive a distribution of part
or all of the Participant’s Vested Account, in an amount not to exceed the
lesser of (a) the amount determined by the Committee under Section 2.27, or
(b) the value of such Participant’s Vested Account at the time of the emergency.
Such amount shall be paid in a single lump sum payment as soon as
administratively practicable after the Committee has made its determination with
respect to the availability and amount of such distribution; provided, however,
that the payment shall not be made after the later of the end of the taxable
year of the Company in which the Unforeseeable Emergency arises or the 15th day
of the third month following the date of the occurrence of the Unforeseeable
Emergency. If a Participant’s Account is deemed to be invested in more than one
Deemed Investment, such distribution shall be made pro rata from each of such
Deemed Investments. For purposes of the foregoing, such distribution shall be
made from the Participant’s Account beginning with the oldest Account in the
following order: First, such amount shall be debited from the Participant’s
Deferral Account, and second, from the Participant’s Company Account (subject to
forfeitures with respect to the non-vested portion of the Company Account
utilized for such distribution).

6.7 Distribution on Account of Completion of a Fixed Deferral Period. At the
time of a Participant’s election to participate in the Plan, the Participant may
elect to receive the Distribution of a Participant’s Vested Account (established
only in respect of the relevant Plan Year), or any applicable Vested Plan Year
Company Sub-Account or

 

14



--------------------------------------------------------------------------------

Plan Year Deferral Sub-Account on the completion of a fixed deferral period
elected by the Participant on forms provided by the Committee.

6.8 Limitation on Distributions to Certain Key Employees. Notwithstanding any
other provision of the Plan to the contrary, to the extent that a Participant is
a Specified Person and the Participant’s distribution is on account of
Separation from Service, distributions may not be made before the date which is
six months after the date of the Separation from Service. Payments to which the
Participant would otherwise be entitled during the six-month period described
above shall be delayed and paid in a lump sum on the first day of the seventh
month after the date of his Separation from Service.

ARTICLE VII

Committee

7.1 Authority. The Committee has full and absolute discretion in the exercise of
each and every aspect of the rights, power, authority and duties retained or
granted it under the Plan, including without limitation, the authority to
determine all facts, to interpret this Plan, to apply the terms of this Plan to
the facts determined, to make decisions based upon those facts and to make any
and all other decisions required of it by this Plan, such as the right to
benefits, the correct amount and form of benefits, the determination of any
appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in this Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or any agreement
or document related to this Plan in the manner and to the extent the Committee
deems necessary or appropriate. Notwithstanding any provision of law, or any
explicit ruling or implicit provision of this document, any action taken, or
finding, interpretation, ruling or decision made by the Committee in the
exercise of any of its rights, powers, authority or duties under this Plan shall
be final and conclusive as to all parties, including without limitation all
Participants, former Participants and beneficiaries, regardless of whether the
Committee or one or more if its members may have an actual or potential conflict
of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision. No final action, finding, interpretation,
ruling or decision of the Committee shall be subject to de novo review in any
judicial proceeding. No final action, finding, interpretation, ruling or
decision of the Committee may be set aside unless it is held to have been
arbitrary and capricious by a final judgment of a court having jurisdiction with
respect to the issue. To the extent Plan distributions are payable in a form
other than a single lump sum (e.g., installments), the Committee shall determine
the methodology for computing such payments.

7.2 Delegation of Authority. The Committee may delegate any of its powers or
responsibilities to one or more members of the Committee or any other person or
entity.

 

15



--------------------------------------------------------------------------------

7.3 Procedures. The Committee may establish procedures to conduct its operations
and to carry out its rights and duties under the Plan. Committee decisions may
be made by majority action. The Committee may act by written consent.

7.4 Compensation and Expenses. The members of the Committee shall serve without
compensation for their services, but all expenses of the Committee and all other
expense incurred in administering the Plan shall be paid by the Company.

7.5 Indemnification. The Company shall indemnify the members of the Committee
and/or any of their delegates against the reasonable expenses, including
attorney’s fees, actually and appropriately incurred by them in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
thereto, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) and against all amounts
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in a
suit of final adjudication that such Committee member is liable for fraud,
deliberate dishonesty or willful misconduct in the performance of his duties;
provided that within 60 days after the institution of any such action, suit or
proceeding a Committee member has offered in writing to allow the Company, at
its own expense, to handle and defend any such action, suit or proceeding.

ARTICLE VIII

Amendment and Termination

The Company retains the power to amend the Plan or to terminate the Plan at any
time by action of the Board. No such amendment or termination shall adversely
affect any Participant or Beneficiary with respect to his right to receive a
benefit in accordance with Article VI, determined as of the later of the date
that the Plan amendment or termination is adopted or the date such Plan
amendment or termination is effective, unless the affected Participant or
Beneficiary consents to such amendment or termination. No amendment or
termination of this Plan shall be made in a manner that results in noncompliance
with the requirements of Code Section 409A, to the extent applicable.

ARTICLE IX

Miscellaneous

 

16



--------------------------------------------------------------------------------

9.1 Plan Does Not Confer Right to Be a Director or Employee. Nothing contained
in this Plan shall be deemed to give any Participant the right to be retained in
the employment or directorship of the Company, to interfere with the rights of
the Company to discharge any Participant at any time or to interfere with a
Participant’s right to terminate his employment or directorship at any time.

9.2 Nonalienation and Nonassignment. Except for debts owed the Company by a
Participant or Beneficiary in accordance with Section 9.5, no amounts payable or
to become payable under the Plan to a Participant or Beneficiary shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary, involuntary, by operation of
law or otherwise, and any attempt to so anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the same by a Participant or Beneficiary
prior to distribution as herein provided shall be null and void.

9.3 Tax Withholding. The Company shall have the right to deduct from any
payments to a Participant or Beneficiary under the Plan any taxes required by
law to be withheld with respect to such payments. In addition, the Company shall
have the right to deduct from any Participant’s base salary or other
compensation any applicable employment taxes or other required withholdings with
respect to a Participant.

9.4 FICA Withholding/Employee Deferrals/Company Contributions. If the
Participant is an employee of the Company, for each payroll period, the Company
shall withhold from that portion of the Participant’s Compensation that is not
being deferred under this Plan, the Participant’s share of FICA and other
applicable taxes that are required to be withheld with respect to (i) Employee
Deferrals, and (ii) Company Contributions as they vest and become subject to
such FICA withholding. To the extent that there are insufficient funds to
satisfy all applicable tax withholding requirements in a timely manner, the
Company reserves the right to reduce the Participant’s Employee Deferrals, as
required to provide available funds for applicable tax withholding requirements.
To the extent there are still insufficient funds to satisfy all such applicable
tax withholding requirements, the Participant shall timely remit cash funds to
the Company sufficient to cover such withholding requirements.

9.5 Setoffs. As a condition to the receipt of any benefits hereunder, the
Committee, in its sole discretion, may require a Participant or Beneficiary to
first execute a written authorization, in the form established by the Committee,
authorizing the Company to offset from the benefits otherwise due hereunder any
and all amounts, debts or other obligations, incurred in the ordinary course of
the service relationship, owed to the Company by the Participant. Where such
written authorization has been so executed by a Participant, benefits hereunder
shall be reduced accordingly. The Committee shall have full discretion to
determine the application of such offset and the manner in which such offset
will reduce benefits under the Plan; provided, however, that the amount offset
in any one taxable year does not exceed $5,000 and the offset is taken at the
same time and in the same amount as the debt otherwise would have been due from
the Participant, but only at the time that an amount is otherwise payable to a
Participant under the Plan.

 

17



--------------------------------------------------------------------------------

9.6 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

9.7 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

9.8 Applicable Law. Except to the extent preempted by federal law, the terms and
provisions of the Plan shall be construed in accordance with the laws of the
State of Delaware, without regard to the application of any conflicts of law.

9.9 Successors. All obligations under the Plan shall be binding upon the Company
and any successors and assigns, in accordance with its terms, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or other transaction, involving all or substantially all
of the business and/or assets of the Company.

9.10 Claims Procedure. The Committee shall have sole discretionary authority
with regard to the adjudication of any claims made under the Plan. All claims
for benefits under the Plan shall be submitted in writing, shall be signed by
the claimant and shall be considered filed on the date the claim is received by
the Committee. In the event a claim is denied, in whole or in part, the claims
procedures set forth below shall be applicable.

Upon the filing of a claim as above provided and in the event the claim is
denied, in whole or in part, the Committee shall within ninety (90) days, (forty
five (45) days for disability related claims,) provide the claimant with a
written statement which shall be delivered or mailed to the claimant to his last
known address, which statement shall contain the following:

 

(a) the specific reason or reasons for the denial of benefits;

 

(b) a specific reference to the pertinent provisions of the Plan upon which the
denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect his claim for benefits and an explanation of why such
material and information is necessary; and

 

(d) an explanation of the review procedure provided below.

If special circumstances require additional time for processing the claim, the
Committee shall advise the claimant prior to the end of the initial ninety
(90) day or forty-five (45) day period, setting forth the reasons for the delay
and the approximate date the

 

18



--------------------------------------------------------------------------------

Committee expects to render its decision. Any such extension shall not exceed
ninety (90) days, or thirty (30) days for disability related claims.

Within ninety (90) days after receipt of the written notice of denial of a claim
as provided above, a claimant or his authorized representative may request a
review of the denial upon written application to the Committee, may review
pertinent documents and may submit issues and comments in writing to the
Committee. Within sixty (60) days (or forty-five days in the case of a
disability related claim) after receipt of a written request for review, or
within one hundred and twenty (120) days (or ninety days for disability related
claims) in the event of special circumstances which require an extension of time
for processing such application for review, the Committee shall notify the
claimant of its decision by delivery or by Certified or Registered Mail to his
last known address. The decision of the Committee shall be in writing and shall
include the specific reasons for the decision and specific references to the
pertinent provisions of the Plan on which such decision is based. The Committee
shall advise the claimant prior to the end of the initial sixty (60) day or
forty-five day period, as applicable, if additional time is needed to process
such application for review. The decision of the Committee shall be final and
conclusive.

9.11 Claims/Disputes. Any dispute or claim arising out of this Plan or the
breach thereof, which is not settled under the Plan’s administrative claims
procedure and which is pursued beyond such claims procedure, shall be brought in
Federal District Court, in Harris County, Texas.

9.12 Conduct Injurious to the Company. Notwithstanding anything in the Plan to
the contrary, any and all benefits otherwise payable to any Participant
hereunder, except to the extent of any prior distributions under the Plan, shall
be forever forfeited if it is determined by the Committee, in its sole
discretion, that such Participant has engaged in conduct injurious to the
Company, including but not limited to the following:

 

(a) dishonesty while in the employ of the Company or while serving as a
Director;

 

(b) imparting, disclosing or appropriating proprietary information for himself
or to or for any other person, firm, corporation, association or entity for any
reason or purpose whatsoever, except if required by law or at the Company’s
direction;

 

(c) performing any act or engaging in any course of conduct which has or may
reasonably have the effect of demeaning the name or business reputation of the
Company; or

 

(d) providing goods or services to or becoming an employee, owner, officer,
agent, consultant, advisor or director of any firm or person in any geographic
area which competes with the Company in any phase of any of the business lines
or services offered by the Company as of the Participant’s Retirement Date or
the date the Participant ceases to be a Director.

 

19



--------------------------------------------------------------------------------

9.13 Compliance with Code Section 409A. The Plan is intended to meet the
requirements of Section 409A of the Code in order to avoid any adverse tax
consequences resulting from any failure to comply with Section 409A of the Code
and, as a result, the Plan shall be operated in a manner consistent with such
compliance. Except to the extent expressly set forth in the Plan, the
Participant (and/or the Participant’s Beneficiary, as applicable) shall have no
right to dictate the taxable year in which any payment hereunder that is subject
to Section 409A of the Code should be paid.

9.14 No Guarantee of Tax Consequences. None of the Board, officers or employees
of the Company, the Company or any affiliate of the Company makes any commitment
or guarantee that any federal, state or local tax treatment will apply or be
available to any individual or person participating hereunder or eligible to
participate hereunder.

9.15 Entire Agreement. This Plan document constitutes the entire Plan governing
the Company and the Participant with respect to the subject matters hereof and
supercedes all prior written and oral and all contemporaneous written and oral
agreements and understandings, with respect to the subject matters hereof. This
Plan may not be changed orally, but only by an amendment in writing signed by
the Company, subject to the provisions in this Plan regarding amendments
thereto.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer, effective as provided herein.

 

  The Babcock & Wilcox Company By:  

 

Title:  

 

Date:  

 

 

20